 

 

 

Case 1:18-cv-00861-GBD Document 84 Filed 07/08 FRSDESDNY
Michael Faillace & Associate Ps ERONICALLY FILED

Employment and Litigation Attorneys boc Ht:
60 East 42" Street, Suite 4510 Tele DAP) - . -
New York, New York 10165 Fag@dimaile: (2 BICEP. FU. 8 2070

jandrophy@faillacelaw.com

 

 

 

 

 

July 7. 2020 SO ORDERED:

uly /, oy

BY ECF Gin py, L ,D ‘08 d.
. iels, U.S.D.J.

Honorable George B. Daniels, U.S.D.J. GHre Daniels,

United States District Court Dated: JUL 0 8 2020

 

Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Gonzalez Nunez et al v. R. Gross Dairy Kosher Restaurant Inc.
Case No. 18-cv-0861(GBD)

 

Dear Judge Daniels:

I am counsel to Plaintiffs in the above-referenced related matter, and I write to request an
extension of time to file the settlement agreement and request for approval, from July 9, 2020 to
July 30, 2020.

This is the first request for an extension of time. The reason for the request is that the
parties have agreed to the terms of the settlement agreement, but it had not yet been executed by
the parties. I have requested Defendants’ consent to the extension. I understand Defendants’
attorney is on vacation and | have not yet received a response.

Thank you for your attention to this matter.

Respectfully Submitted,

/s/ Joshua §. Androphy
Joshua S. Androphy

ce: Amanda Fugazy (via ECF)
Ilan Weiser (via ECF)
Attorneys for Defendants

 

 
